January 26, 2015 Vericimetry Funds olorado Blvd., 9th Floor Pasadena, CA 91101 Re: Vericimetry Funds - File Nos. 33- 175410 and 811-22578 Ladies and Gentlemen: A legal opinion that we prepared was filed with Post-Effective Amendment No. 2 to the Registration Statement for Vericimetry Funds (the “Legal Opinion”).We hereby give you our consent to incorporate by reference the Legal Opinion into Post-Effective Amendment No. 5 to the Registration Statement (the “Amendment”), and consent to all references to us in the Amendment. Very truly yours, /s/ Thompson Hine LLP Thompson Hine LLP
